Title: From Thomas Jefferson to Robert R. Livingston, 28 August 1801
From: Jefferson, Thomas
To: Livingston, Robert R.


Dear Sir
Monticello Aug. 28. 1801.
Your favor of the 10th. inst. came to hand yesterday, and I recieve it with the respect & attention with which I do every thing coming from you. nothing can be done on the subject of it till after my return to Washington which will probably be after your departure for France. whatever may be determined by the gentlemen of the administration on the subject of mr Davis, other candidates have been brought forward on grounds so respectable that the prospects of any new candidate cannot but be very doubtful. on this view of the subject I could not undertake to recommend the changing the destination of mr Edward P. Livingston in his intended voyage with you.
We are in hourly expectation of recieving information that the treaty with France is ratified. the only letter from Dawson supposes it unquestionable & that it will be without delay. I am afraid that government may have ideas of sending either La Forest or Otto here. I believe them both unprincipled men, entirely antirevolutionary, & so much in sentiment with the monarchical federalists here, that I should expect nothing less than their betraying to them every transaction which should pass with the Executive. under this impression we could never say a word to either which we should not be willing to publish at once. whether our suspicions are just or not, their effect would defeat whatever should depend on confidential communications. should no appointment be made before your arrival at Paris, it would be important that that government should be apprised in some delicate way that however confidential these men might be with the opposition, they cannot be so with any administration here which shall be republican. I shall trouble you with another letter before your departure. health & happiness.
Th: Jefferson
